Citation Nr: 0509891	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-03 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to February 1946.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his Form 9 received 
in May 2004, the veteran requested a videoconference hearing.  
In correspondence received in February 2005, he withdrew the 
hearing request.


FINDINGS OF FACT

A gastrointestinal disorder was not manifested in service; 
duodenal ulcer disease was not manifested in the veteran's 
first postservice year; and the preponderance of the evidence 
is against a finding that any current gastrointestinal 
disability is related to the veteran's service.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the May 2002 decision denying 
his claim.  In that decision, the December 2003 statement of 
the case (SOC), and the supplemental SOC (SSOC) in June 2004, 
he was notified of the evidence necessary to substantiate his 
claim, and of what was of record.  By correspondence in June 
2003 he was notified of the VCAA and how it applied to his 
claim.  Regarding timing of VCAA notice, the notice did not 
precede the rating decision on appeal because the claim was 
filed prior to the enactment of VCAA.  The claim was 
reviewed/reconsidered on the merits subsequent to the June 
2003 VCAA notice; as outlined in a December 2003 SSOC.  He is 
not prejudiced by any notice timing defect.

The June 2003 letter and the December 2003 SOC clearly cited 
the changes in the law brought about by the VCAA and 
implementing regulations, and explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The June 2003 letter informed him that he could take longer 
than 30 days to respond and that evidence received within one 
year would be considered.  In fact, all evidence received in 
the interim to date has been accepted for the record and 
considered.  Although the veteran was not specifically 
advised to submit everything he had pertinent to his claims, 
he was advised that VA would obtain any Federal government 
records, including any VA treatment records, and that if he 
completed the releases, VA would assist him in obtaining any 
private records he identified.  This notice was essentially 
equivalent to telling him to submit everything he had 
pertinent to the claim.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

With respect to the VA's duty to assist, the record includes 
copies of the veteran's service medical records (SMRs) and 
reports of postservice VA treatment.  The veteran has 
submitted private treatment records and a medical opinion, 
and has indicated that the physician who treated him in 1947 
or 1949 is long deceased (and those records are unavailable).  
VA has arranged for examination of the veteran and an 
advisory medical opinion.  There is no indication that any 
pertinent evidence that can be obtained remains outstanding.  
VA's duty to assist is met.  The veteran is not prejudiced by 
the Board's review of the matter on the merits.  See Conway 
v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's SMRs contain no mention of complaints, 
diagnoses, or treatment for any gastrointestinal disorder.  
Station Hospital records from Camp Grant reveal that the 
veteran was admitted in January 1946 after an abnormal chest 
x-ray.  The initial impression was pulmonary tuberculosis.  
Diagnostic studies during the hospitalization included daily 
gastric washings to ascertain whether there were tuberculosis 
"germs" present.  Such "germs" were not found.  Further 
studies, including a chest x-ray, revealed that the veteran 
had primary atypical pneumonia.  A few days later his chest 
was clear and he was returned to duty, cured.  A February 
1946 separation examination did not reveal any pertinent 
abnormalities.  The veteran's abdomen and viscera were 
normal.

A May 1996 clinical note reflects that the veteran was 
receiving treatment for functional hiatal hernia with reflux.  
He gave a history of having parts of his stomach and 
intestine removed for what turned out to be a benign polyp 
"years ago".  June 1996 records from Valley Radiologists 
Medical Group note that the veteran provided a history of 
having most of his stomach removed in 1947 for a benign 
polyp.  An Upper GI series with air contrast technique 
revealed that he had a gastric resection with hiatal hernia 
and reflux.  

January 1997 treatment records show that the veteran was seen 
for hiatal hernia with probable esophagitis and status post 
gastric resection.  

On August 2000 VA evaluation the veteran reported that he 
underwent a colectomy for "what sounded to be a benign 
sessile polyp".  He indicated that this was after his 
military service (but also that the surgery was in 1943).  He 
indicated that he was symptomatic for stomach problems and 
indigestion during active service.  He had not seen a 
gastroenterologist since his surgery.  The impression was 
significant history for colon resection, gastrointestinal 
reflux disease, history of pneumonia and benign prostatic 
hypertrophy.  

In his initial claim for disability benefits, received in 
November 2000, the veteran indicated he was seeking service 
connection for a "large growth in stomach" "date it began 
unknown- suspect 1944/45".  

In a November 2000 statement, the veteran indicated that he 
went to college after service discharge, and did not have any 
further contact with the military until he developed a 
stomach problem.  He went to the university of Illinois 
clinic where a large growth at the junction of his stomach 
and intestines was discovered.  A local clinic performed a 
gastric resection where 2/3 of his stomach was removed along 
with part of his intestines.  He alleged that the growth was 
the result of either putting dirty tubes into his stomach or 
a slow growing growth that began in military service.  He 
stated that a military hospital was going to perform the 
surgery, but that he opted to have it done through the 
university health system where he was covered by insurance.   

A statement from the veteran's sister, dated in March 2003, 
indicates that she visited him in 1946 at Camp Grant, 
Illinois; that he had tubes placed down his throat and into 
his stomach; and that she was aware of his stomach problems 
after his surgery at the University of Illinois.  A statement 
from the veteran's brother-in-law made the same points.  

In a March 2003 statement, Dr. N.W. opined that "it is my 
medical opinion that it is at least as likely as not that 
[the veteran's] Chronis Gastrointestinal Disorder was caused 
by the "stomach washings" he received while he was 
hospitalized during military service."  Dr. N.W. did not 
explain the rationale for the opinion.  

In a statement received in June 2003, the veteran's wife 
indicated that his stomach growth was discovered while he was 
a student at the University of Illinois and it was removed at 
Mercy Hospital in Champaign, Illinois in December 1949.  

August 2003 treatment records from Palo Alto VAMC reflect 
that the veteran had a history of peptic ulcer disease (PUD) 
and gastroesophageal reflux disease (GERD).  At the time of 
examination he did not report any symptoms of GERD or 
gastritis, and declined GI referral.  

On June 2003 VA examination, it was noted that based on an 
affidavit by the veteran's wife, it appeared that he had 
gastrointestinal problems at the same time he was being 
treated for pneumonia.   The veteran related that he was seen 
for the pneumonia at a military hospital after service 
discharge.  The examiner noted that diagnostic studies during 
the veteran's hospitalization included gastric washings for 
tuberculosis germs, and that the veteran was claiming that 
this caused his current gastrointestinal disability.  The 
examiner opined that based on the history given, it was most 
likely that the veteran had an obstructive lesion at the 
pylorus that was, at least as likely as not, related to acid 
peptic disease, for which a Bilroth I gastrectomy and 
gastrojejunostomy was performed.  His subsequent symptoms 
were from a hiatus hernia with gastroesophageal reflux (or 
bile reflux).  However, that lesion developed later than 12 
months after service and has no likely relationship to the 
gastric washings.  The examiner (who indicates that a Chief 
of Surgery was also consulted) stated that the causation 
claimed by the veteran was "manifestly impossible", and 
that the current diagnoses of gastroesophageal reflux 
disease, with hiatal hernia were not service related.  

III.	Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

If duodenal ulcer disease is manifested to a compensable 
degree in the first postservice year, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.	Analysis

The veteran's SMRs are negative for any complaints, 
treatments or diagnosis of any gastrointestinal disorder.  
While the record shows he had gastric washings during 
hospitalization for pneumonia in service (although the 
veteran has variously reported this hospitalization, 
including as occurring postservice, the SMRs clearly show it 
took place while he was on active duty), these were merely 
diagnostic studies to ascertain the presence of tuberculosis 
pathogens (which, incidentally, were negative), and in no way 
reflect that a gastrointestinal disorder was either present 
or suspected.  When the veteran was examined for separation 
from service, no pertinent complaints or findings were noted; 
his abdomen/viscera were normal.  Consequently, service 
connection for a gastrointestinal disorder on the basis that 
such became manifested in service and has persisted is not 
warranted.  Likewise, there is no competent evidence that 
duodenal ulcer disease was manifested to a compensable degree 
in the first postservice year, and service connection for 
such disease on a presumptive basis is not for consideration.  

To establish service connection for a gastrointestinal 
disorder in these circumstances, there must be competent 
(medical) evidence of a nexus between the current 
gastrointestinal disorders (GERD and hiatal hernia) and 
service.  There are conflicting medical opinions in this 
matter.  A private physician has opined that it is as likely 
as not that the veteran's current stomach disorders were 
caused by his stomach washings in service.  A VA examiner 
(who also consulted with a Chief of Surgery) opined that the 
claimed causality was "manifestly impossible".  Upon close 
review of these opinions in light of the evidentiary record, 
the Board finds that the VA examiner's opinion must be given 
substantially greater probative value.  The private opining 
physician provides no explanation of the rationale for the 
opinion, no explanation of the facts relied on other than 
"history" [presumably given by the veteran], and gives no 
indication that he reviewed the record.  The VA physician 
reviewed the record in its entirety and explained the 
rationale for the opinion.  The degree of certainty with 
which an opinion is expressed is a factor for consideration 
in assessing the weight of medical opinion evidence.  Here it 
is significant that the private physician gave the opinion 
(without supporting data/rationale) in terms of "at least as 
likely as not", while the VA examiner (who consulted with 
another physician with expertise in the matter) unequivocally 
stated that the causality alleged (and supported by the 
private medical opinion) was manifestly impossible [emphasis 
added].  Such degree of certitude by persons with established 
competency and familiarity with the record cannot be 
discounted. 

Also significant in the assessment of probative weight given 
to the respective medical opinions is that the private 
opinion is not shown to be based on other than the veteran's 
own history.  That history has been inconsistently given, 
e.g., that the hospitalization for pneumonia was in 1943 
(when it was in 1946) and that it was postservice (when 
records show it was during service).  Furthermore, any 
suggestion that the veteran was suffering from 
gastrointestinal symptoms at service separation is in 
conflict with his separation examination report.  Regarding 
the history of gastrointestinal surgery in either 1947 or 
1949 (both years have been alleged), it is significant that 
there are no available contemporaneous records, and that the 
medical history (first noted 1996 by records in the file) 
rests entirely on lay accounts of remote events.  Thus, it 
has limited probative value.  At any rate, none of the 
earliest clinical notations of the history relate the 
postservice 1947 or 1949 surgery to disability of service 
etiology.  

To the extent that the veteran, his wife, and other 
laypersons may be relating his current gastrointestinal 
disorders by their own opinions, because they are laypersons, 
their opinions in this matter are not competent evidence.  
The preponderance of the evidence is against a finding that 
the veteran's current gastrointestinal disorders are related 
to service, and against his claim.  Hence, it must be denied.  


ORDER

Service connection for a gastrointestinal disorder is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


